DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2010/0015529 as submitted by Applicant in the IDS forms, hereinafter Kim).
Regarding claim 1, Kim discloses a method for manufacturing an electrode assembly for a secondary battery (Abstract, Modified Fig. 5 and Modified Fig. 7 below), the method comprising steps of: (a) applying a first electrode active material on both opposing surfaces of a first electrode sheet in first and second active regions at respective opposing first and second ends of the first electrode sheet (para. 40-43, and Modified Fig. 5 and Modified Fig. 7 below), such that a central non-coated portion is disposed between the first and second active regions of the first electrode sheet (para. 40-43, Modified Fig. 5 and Modified Fig. 7 below wherein central non-coated portions are in between two active area coated portions of the electrode sheet), and applying a second electrode active material on both opposing surfaces of a second electrode sheet in first and second active regions at respective opposing first and second ends of the second electrode sheet (para. 40-43, and Modified Fig. 5 and Modified Fig. 7 below where the second electrode is processed in the same matter as the first above), such that a central non-coated portion is disposed between the first and second active regions of the second electrode sheet; (para. 40,-43, Modified Fig. 5 and Modified Fig. 7 below wherein central non-coated portions are in between two active area coated portions of the electrode sheet), 
 (b) folding the central non-coated portion of the first electrode sheet to form a folded first electrode sheet, in which the first and second active regions of the first electrode sheet overlap one another (para. 40, 43, Modified Fig. 5 and Modified Fig. 7 below wherein the electrode sheet is folded to have the active/coated regions overlap one another), and folding the central non-coated portion of the second electrode sheet to form a folded second electrode sheet, in which the first and second active regions of the second electrode sheet overlap one another (para. 40,-43, Modified Fig. 5 and Modified Fig. 7 below wherein the second electrode sheet is folded to have the active/coated regions overlap one another and the central non-coated portion be folded as well in the same matter as the first electrode sheet);
 (c) folding a first separator two times to define an upper folded portion and a lower folded portion of the first separator  (para. 43, Modified Fig. 7 below where the separator 180 is folded twice); 
(d) forming a radical unit by fitting the folded first electrode sheet into the upper folded portion of the first separator, so as to couple the first electrode sheet to the first separator  (para. 43, Modified Fig. 7 below where first electrode sheet cathode portion 110 is interlocked with the upper portion of separator 180) and fitting the second electrode sheet into the lower folded portion, so as to couple the second electrode sheet to the first separator (para. 43, Modified Fig. 7 below where the second electrode sheet anode portion 120 is interlocked with the upper portion of separator 180); and (e) cutting the central non-coating portions of the respective first and second electrode sheets in the radical unit so as to form respective first and second electrode tabs (para. 40-43, Modified Fig. 5 and Modified Fig. 7 below wherein the central non-coating portions have holes cut into them as to form respective first and second electrode tabs)

    PNG
    media_image1.png
    281
    623
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    772
    937
    media_image2.png
    Greyscale


Regarding claim 2, Kim discloses the method of claim 1, as shown above, and Kim further discloses wherein, in step (a), a first outer non-coated portion and a second outer non-coated portion are defined at the respective first and second ends of the first electrode sheet, such that the first and second active regions of the first electrode sheet are defined between the central non-coated portion of the first electrode sheet and the respective first and second outer non-coated portion of the first electrode sheet (para. 43 and Modified Fig. 5, and 7 above where the first and second active regions are defined in between the first and second outer non-coated portions to be above where the central non-coating portion separates the two active/coated regions) ; and wherein, in step (a), a first outer non-coated portion and a second outer non-coated portion are defined at the respective first and second ends of the second electrode sheet, such that the first and second active regions of the second electrode sheet are defined between the central non-coated portion of the second electrode sheet and the respective first and second outer non-coated portion of the second electrode sheet (para. 43 and Modified Fig. 5, and 7 above where the first and second active regions are defined in between the first and second outer non-coated portions to be above where the central non-coating portion separates the two active/coated regions)
Regarding claim 3, Kim discloses the method of claim 1, as shown above, and Kim further discloses wherein the central non-coated portions of both the first and second electrode sheets in the radical unit extend outwardly away from the first separator without being directly coupled to either of the upper folded portion or the lower folded portion of the first separator. (para. 40-43 and Modified Fig. 5, and 7 above where the non-coated portions of both electrode sheets extend outwardly away from the separator 180)
Regarding claim 4, Kim discloses the method of claim 1, as shown above, and Kim further discloses wherein in step (e), the cutting of the central non-coating portions comprises completely cutting the central non-coating portion of each of the first and second electrode sheets in a width direction thereof so as to divide the folded first electrode sheet into two separate first electrodes and so as to divide the folded second electrode sheet into two separate second electrodes (para. 40-43 and Modified Fig. 5, and 7 above where the non-coated portions of the first two electrode are cut to divide the sheets into several anodes and cathodes), the first electrode tab defined by a cut portion of each of the first electrodes, and the second electrode tab defined by a cut portion of each of the second electrodes  (para. 40-43 and Modified Fig. 5, and 7 above where the tabs of each of the first and second electrode sheets are defined by the cutout holes)
Regarding claim 5, Kim discloses the method of claim 1, as shown above, and Kim further discloses wherein in step (e), the cutting of the central non-coating portions comprises partially cutting the central non-coating portion of each of the first and second electrode sheets in a width direction thereof to divide the folded first electrode sheet into two first electrodes joined to one another at a first seam (para. 40-43 and Modified Fig. 5, and 7 above where the non-coated portions of the first electrode sheet are cut at a seam to divide the sheets into several anodes and cathodes), and so as to divide the folded second electrode sheet into two second electrodes joined to one another at a second seam, the first electrode tab defined by a cut portion of each of the first electrodes, and the second electrode tab defined by a cut portion of each of the second electrodes  (para. 40-43 and Modified Fig. 5, and 7 above where the non-coated portions of the second electrode sheet are cut at a seam to divide the sheets into several anodes and cathodes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729